      Case 1:16-cv-09517-LAK-KHP Document 330 Filed 10/08/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  DANIEL KLEEBERG, LISA STEIN, and
  AUDREY HAYS,

                        Plaintiffs,
                                              Civil Action No. 16-CV-9517(LAK)(KHP)
         v.

  LESTER EBER; ALEXBAY, LLC f/k/a
  LESTER EBER, LLC; ESTATE OF
  ELLIOTT W. GUMAER, JR.; and WENDY
  EBER,

                        Defendants,

         and

  EBER BROS. & CO., INC.; EBER BROS.
  WINE AND LIQUOR CORP.; EBER
  BROS. WINE & LIQUOR METRO, INC.;
  EBER-CONNECTICUT, LLC; EBER-
  RHODE ISLAND, LLC; EBER BROS.
  ACQUISITION CORP.; EBER-METRO,
  LLC; SLOCUM & SONS OF MAINE, INC.;
  and CANANDAIGUA NATIONAL BANK
  & TRUST COMPANY,

                        Nominal Defendants.


                       BRIEF IN SUPPORT OF RULE 23.1 MOTION


Brian C. Brook (BB 1980)                       Robert B. Calihan
BROOK & ASSOCIATES, PLLC                       CALIHAN LAW, PLLC
100 Church Street, 8th Floor                   16 East Main Street, Suite 620
New York, New York 10007                       Rochester, New York 14614
Telephone: (212) 256-1957                      Telephone: (585) 281-2593
Brian@brook-law.com                            rcalihan@calihanlaw.com
Attorneys for Plaintiffs Daniel Kleeberg,      Attorneys for the Estate of Elliott W.
Lisa Stein, and Audrey Hays                    Gumaer, Jr.
        Case 1:16-cv-09517-LAK-KHP Document 330 Filed 10/08/20 Page 2 of 3




         Plaintiffs Audrey Hays, Daniel Kleeberg, and Lisa Stein, together with Defendant Estate

of Elliott W. Gumaer, Jr. (the “Estate”), respectfully submit the following brief in support of

their Motion pursuant to Rule 21.1 to approve the settlement reached between these parties and

to dismiss Plaintiffs’ claims against the Estate only. Claims against the other Defendants remain.

                                               FACTS

         Plaintiffs assert direct claims against the Estate based on an alleged breach of fiduciary

duty by Elliott W. Gumaer, Jr. (“Gumaer”) in his capacity as a co-trustee; such claims are

otherwise known as claims for breach of trust. In addition, Plaintiffs assert derivative claims
against the Estate based on Gumaer’s additional duties owed to the corporations previously

owned or controlled by the trust: Eber Bros. & Co., Inc. (“EB&C”) and Eber Bros. Wine &

Liquor Corp. (“EBWLC”). See, e.g., TAC ¶¶ 179, 293.

         On March 19, 2020, Plaintiffs and the Estate (along with certain trusts that were created

by the late Gumaer) entered into a binding settlement agreement as to both the direct and

derivative claims. A copy of the settlement agreement is annexed to the Declaration of Brian C.

Brook as Exhibit A. A copy of the proposed order as approved by the Parties is attached as an

exhibit to that settlement agreement.

         The settlement agreement provides for payment to Plaintiffs directly based on their direct

claims for breach of trust, and a dismissal of the derivative claims without any payment made to

either EB&C or EBWLC.

         Counsel for the Estate of Lester Eber—the only shareholder in EB&C besides

Plaintiffs—has advised that it does not object to the dismissal of the derivative claims on behalf

of EB&C and EBWLC as part of the Gumaer Estate settlement.

                                           ARGUMENT

   I.       DISMISSAL OF THE DERIVATIVE CLAIMS AGAINST THE GUMAER ESTATE IS FAIR ,
            REASONABLE, AND ADEQUATE

         Federal Rule of Civil Procedure 23.1(c) provides that “[a] derivative action may be

settled voluntarily dismissed, or compromised only with the court’s approval.” “The central

                                                   1
      Case 1:16-cv-09517-LAK-KHP Document 330 Filed 10/08/20 Page 3 of 3




question ... is whether the compromise is fair, reasonable and adequate.” Weinberger v.

Kendrick, 698 F.2d 61, 73 (2d Cir.1982).

       Here, the dismissal of the derivative claims as part of the settlement agreement between

Plaintiffs and the Gumaer Estate is fair, reasonable, and adequate. The only other person who

had a shareholder interest in EB&C was Lester Eber. However, Lester was himself the primary

Defendant in this case, because all of the alleged wrongdoing by Gumaer was directed towards

benefitting Lester to the exclusion of the Plaintiffs. In other words, there is no universe in which

Gumaer could be found to have breached his duty to EB&C and EBWLC without a simultaneous
finding that Lester breached his duty as well. Thus, there is nothing unfair about excluding

Lester’s Estate from the settlement by dismissing the derivative claims.

       Consistent with the fairness and reasonableness of the settlement and dismissal of

derivative claims, the Estate of Lester Eber does not object to it. Absent such an objection, there

is no basis for the court not to approve this settlement.


                                          CONCLUSION

       The Court should approve the dismissal of the derivative claims against the Gumaer

Estate and enter final judgment as to all claims against the Gumaer Estate under Rule 54(b), as

specified in the Proposed Order.
                                               Respectfully submitted,

                                               /s Brian C. Brook                       .
                                               Brian C. Brook (BB 1980)
                                               BROOK & ASSOCIATES, PLLC
                                               100 Church Street, 8th Floor
                                               New York, New York 10007
                                               Telephone: (212) 256-1957
                                               Facsimile: (646) 257-2887
                                               Brian@brook-law.com

                                               Counsel for Plaintiffs Daniel Kleeberg, Lisa Stein,
                                               and Audrey Hays
Dated: October 8, 2020


                                                  2
